Citation Nr: 0428653	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  02-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who had active service from March 1951 
to June 1954, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board observes that the veteran originally filed his 
claim in St. Louis, Missouri.
However, in July 2001, the veteran requested that his claims 
file be transferred to the RO in Des Moines, Iowa.  As a 
result, the veteran's claims file was subsequently 
transferred to the jurisdiction of the RO in Des Moines, 
Iowa, which issued a Statement of the Case as well as 
Supplemental Statements of the Case and certified the 
veteran's appeal to the Board.

The issue of tuberculosis as well as the merits of the 
veteran's claims for service connection for hearing loss and 
an acquired psychiatric disorder will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in February 1988 
denied service connection for hearing loss.

3.  The evidence received since the February 1988 rating 
decision, by itself, or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.

4.  An unappealed rating decision dated in May 1962 denied 
service connection for a chronic schizophrenic reaction of 
the undifferentiated type.
 
5.  The evidence received since the May 1962 rating decision, 
by itself, or in conjunction with previously considered 
evidence, is so significant that it must be considered to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1988 rating decision, which denied 
entitlement to service connection for hearing loss is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003). 

2.  The evidence received subsequent to the RO's February 
1988 rating decision is new and material, and the claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2003).  

3.  The RO's May 1962 rating decision, which denied 
entitlement to service connection for a chronic schizophrenic 
reaction of the undifferentiated type is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003). 

4.  The evidence received subsequent to the RO's May 1962 
rating decision is new and material, and the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Although the veteran was 
sent a letter in June 2002 informing him of the VCAA and its 
provisions as well as what evidence was necessary to 
substantiate a claim for service connection, the Board 
acknowledges that the letter did not notify of the need to 
submit new and material evidence to reopen his claims for 
service connection.  However, the Board would observe that 
the RO had previously informed the veteran of what evidence 
was necessary to reopen his claims.  In this regard, the 
April 1999 rating decision as well as the September 2001 
Statement of the Case and the August 2002 and May 2004 
Supplemental Statements of the Case issued in conjunction 
with the veteran's appeal clearly advised him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons why his claims were denied.  Additionally, the Board 
notes that letters were sent to the veteran in October 1998 
and April 1999 specifically notifying him that new and 
material evidence was needed to reopen his claims.  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  He was also provided a 
hearing before a decision review officer as well as a hearing 
before the Board.  The veteran has not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Moreover, the Board notes that any 
deficiencies in VA compliance with the VCAA notice or 
development requirements as they relate to reopening the 
veteran's claims for service connection for hearing loss and 
an acquired psychiatric disorder, such as that noted above, 
are not prejudicial to the veteran by virtue of the Board's 
reopening the veteran's claims by its decision this date, as 
discussed below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board therefore finds that disposition of the 
appellant's claims to reopen for hearing loss and an acquired 
psychiatric disorder is appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  Service connection may also be granted for certain 
chronic diseases, such as sensorineural hearing loss and 
psychoses, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  

The claim for service connection for a nervous disorder was 
initially denied by the RO in July 1956.  Subsequently, the 
veteran's claims for service connection for hearing loss and 
an acquired psychiatric disorder, to include schizophrenia, 
were previously considered and denied by the RO in rating 
decisions dated in February 1988 and May 1962, respectively.  
The veteran was notified of the decisions and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In August 1998, the veteran essentially requested that his 
claims for service connection for hearing loss and an 
acquired psychiatric disorder be reopened.  The RO denied 
reopening the claims on the basis that new and material 
evidence had not been submitted.  As a general rule, a claim 
shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is 
final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance of a claim is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.


I.  Hearing Loss

As noted above, the veteran's claim for service connection 
for hearing loss was previously considered and denied by the 
RO in a rating decision dated in February 1988.  In that 
decision, the RO found that the veteran's hearing loss was 
not incurred in or aggravated by service.  More specifically, 
the decision noted that the veteran's service medical records 
were negative for treatment or complaints of hearing loss and 
that his hearing was found to be normal at the time of his 
separation.  

The evidence associated with the claims file subsequent to 
that decision includes private medical records, VA medical 
records, October 2001 hearing testimony before a decision 
review officer, and June 2004 hearing testimony before the 
Board as well as his own assertions.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the February 1988 rating 
decision and finds this evidence to be new in that it was not 
previously of record.  The Board also finds VA medical 
records and his October 2001 and June 2004 hearing testimony 
to be material in that they tend to support the veteran's 
contention that his current bilateral hearing loss is related 
to his military service.  In this regard, the Board observes 
that VA medical records dated in January 1993 indicate that 
the veteran's hearing loss was thought to be cochlear 
secondary to noise exposure.  Additionally, the veteran's 
hearing testimony related that he had been exposed to 
artillery fire during his period of service, which he 
believed had caused his hearing loss.  As such, the veteran's 
VA medical records and hearing testimony appear to contribute 
to a more complete picture of the circumstances surrounding 
the origin of his injury or disability.  Accordingly, the 
Board finds that new and material evidence has been presented 
to reopen the veteran's previously denied claim for service 
connection for bilateral hearing loss.




II.  Acquired Psychiatric Disorder

As discussed above, a rating decision dated in May 1962 
denied service connection for a chronic schizophrenic 
reaction of the undifferentiated type.  In that decision, the 
RO found no indication that the veteran's disorder had been 
incurred in or aggravated by his period of active service.  
The RO further noted that the disorder was a maturation of 
his previously diagnosed constitutional and developmental 
condition.  

The evidence associated with the claims file subsequent to 
that decision includes private medical records, VA medical 
records, October 2001 hearing testimony before a decision 
review officer, and June 2004 hearing testimony before the 
Board as well as his own assertions.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the May 1962 rating 
decision and finds this evidence to be new in that it was not 
previously of record.  The Board also finds the March 1956 
medical certificate and his June 2004 hearing testimony to be 
material in that such evidence does add to a more complete 
picture regarding the claimed disorder and the purported 
relationship to the veteran's service.  In this regard, the 
Board observes that the medical certificate indicates that he 
was seen for a psychiatric consultation during which he was 
diagnosed with schizophrenia.  It was also noted that he had 
his first attack in Fort Polk, Louisiana in 1951 at which 
time he had severe nausea and vomiting and was rendered 
unconscious for four to five hours.  He had also passed out 
for 15 minutes in the month prior to the consultation.  The 
veteran had also told the physician that he had been treated 
with electroshock therapy in Tokyo, Japan in 1953.  
Additionally, the veteran testified in his June 2004 hearing 
before the Board that he had actually received the electric 
shock treatment in 1951 at Fort Polk, Louisiana.  As such, 
the March 1956 medical certificate and the veteran's hearing 
testimony appear to contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
disease or disability.  Accordingly, the Board finds that new 
and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
an acquired psychiatric disorder.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the veteran's 
claim can be addressed.


IV.  Conclusion

In summary, the Board finds that new and material evidence 
has been submitted to reopen his claims for service 
connection for both hearing loss and an acquired psychiatric 
disorder.   However, as will be explained below, the Board is 
of the opinion that further development is necessary before 
the merits of the veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened, and to this extent only, the appeal is 
granted.


REMAND

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the record does not indicate that the 
veteran was informed of the information or evidence needed to 
substantiate his claim for service connection for 
tuberculosis as contemplated by the VCAA.  In this regard, 
the Board observes that a letter was sent to the veteran in 
June 2003 in connection with his claim for service connection 
tuberculosis, which notified him of VA's duty to assist and 
what additional information was needed.  Although the letter 
did inform him of the information or evidence needed to 
substantiate his claim for service connection, the letter did 
not specifically address the need for new and material 
evidence.  The Court has indicated that such specific notice 
is required to comply with the VCAA.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Given the guidance from the 
Court, this procedural error must be addressed prior to final 
appellate review.

In addition, the Board observes that the veteran has not been 
afforded a VA examination in connection with his claim for 
bilateral hearing loss.  The veteran has asserted that he has 
current hearing loss that is related to his noise exposure in 
service.  His service records show that he served with 
Battery A, 625th Field Artillery Battalion.  Thus, it appears 
that the veteran was likely exposed to loud noise during his 
period of service.  Additionally, VA outpatient records dated 
from October 1995 to May 2000 and from August 2002 to April 
2004 indicate that he has been diagnosed with hearing loss 
and prescribed hearing aids.  However, the evidence of record 
does not contain an opinion based on a review of the claims 
file that specifically addresses whether there is a nexus 
between the veteran's current hearing loss and his military 
service.  Therefore, the Board is of the opinion that a VA 
examination and medical opinion are necessary for the purpose 
of determining the nature and etiology of any headaches that 
may be present.
 
In addition, the Board observes that VA hospital records 
dated from April 1956 to May 1956 noted that the veteran's 
military records had indicated that he was seen for a 
psychiatric evaluation while he was stationed at Fort Polk, 
Louisiana in May 1952 because of his involvement in a vicious 
crime five weeks earlier.  The veteran reportedly was 
diagnosed at that time as having a chronic, severe schizoid 
personality as manifested by apathy, and it was recommended 
that he return to duty for administrative disposition.  
However, the service medical records associated with the 
claims file do not document such treatment.  Although the RO 
did request treatment records from the Bayne Jones Army 
Community Hospital in Fort Polk, Louisiana from March 1951 to 
December 1951, treatment records were not requested for May 
1952.  Therefore, the RO should attempt to obtain the 
clinical records as well as any unit records that may be 
available.

Further, it appears that there may be other treatment records 
not associated with the claims file.  In this regard, the 
veteran testified at a June 2004 hearing before the Board 
that he was first treated for hearing loss by Dr. Woody, who 
had been his treating physician in Atlanta, Missouri prior to 
entering service as well as following his separation.  
Although the claims file does contain a March 1992 treatment 
record and an August 1998 statement from O. L. Woodward, 
D.O., there are no other treatment records from this 
physician, including those immediately following the 
veteran's separation from service, or from any other 
physician that may have been referred to as Dr. Woody.  The 
veteran also testified that he was treated for a mental 
disorder at a VA hospital in California in 1959 or 1960, yet 
these records are not associated with the claims file.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to the 
veteran's hearing loss and acquired psychiatric disorder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should consider the 
veteran's claim for tuberculosis 
under the VCAA.  In doing so, the RO 
is asked to ensure that the 
notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or 
evidence necessary to reopen his 
claim for service connection for 
tuberculosis, and the division of 
responsibilities between the VA and 
the veteran for obtaining evidence.  
The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A. (West 2002), and any 
applicable legal precedent. 

2.  The RO should contact the 
appropriate government entity and 
request the actual clinical records 
of the veteran's hospitalization at 
the Bayne Jones Army Community 
Hospital in Fort Polk, Louisiana 
between April 1952 and May 1952.

3.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided 
treatment for his hearing loss and 
acquired psychiatric disorder.  
After acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for treatment records 
from Dr. Woody as well as for VA 
medical records dated from January 
1959 to January 1960 once more 
specific information is obtained 
from the veteran.

4.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any hearing 
loss that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and offer an opinion as to 
whether it is at least as likely as 
not that the veteran's current 
hearing loss is etiologically related 
to any noise he was exposed to during 
his service or is otherwise related 
to his military service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent 
records in the appellant's claims 
file, or in the alternative, the 
claims file, must be made available 
to the examiner for review.

5.  The RO should review the record 
and if any pertinent evidence is 
added to the record regarding the 
veteran's claim for service 
connection for a psychiatric 
disorder, the RO should determine 
whether a VA examination is in order.  
Any other indicated development 
should also be accomplished.  If an 
examination is determined to be in 
order, the examiner is requested to 
review all pertinent records 
associated with the claims file and 
offer an opinion as to whether it is 
at least as likely as not that the 
veteran's current psychiatric 
disorder is etiologically related to 
his military service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent 
records in the appellant's claims 
file, or in the alternative, the 
claims file, must be made available 
to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



